Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to the arguments and terminal disclaimer filed on 3/7/2022. 
Claims 1-20 have been previously cancelled.
Claims 21-40 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 3/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of:
US Patent No. 9584968;
US Patent No.9712970;
US Patent No.10820145;
has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Response to Arguments
Applicant's arguments, filed on 3/7/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).



REASONS FOR ALLOWANCE
Claims 21-40 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 21, 37, and 39, the claimed features in
independent claim 21 (and substantially similar independent claim 37 and claim 39):

“a computer-implemented method for deploying a dynamic geofence
to contain a geographic area having a threshold level of content consumption, the
method comprising:

generating a first dynamic geo-fence containing a first geographic area based on
content consumption by mobile devices in the first geographic area;

delaying delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;

determining that the mobile device is within the first dynamic geo-fence; 
and
upon determining that the mobile device is within the first dynamic geo-fence,

causing the electronic content to be displayed on the mobile device”;



in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.

The closest prior art:
Patton et al., US Pub. No.: US 2015/0095355, teaches an improved technique for

content tagged with geographic locations located within a plurality of predetermined geofences,
each geofence comprising a set of linear boundaries forming a closed loop encircling a
geographic region; selecting a geofence from the plurality of geofences in response to a content
generation parameter for content associated with the geofence exceeding a threshold parameter value; aggregating content associated with the geofence into a content feed; and
sending the content feed to a first user device;

Stapel et al., US Pub. No. 2012/0306660, teaches improved techniques for Location based
notification architecture that provides notification relevance to a user and/or a user goal
where the size of the virtual perimeter or boundary is changed dynamically based on changes in
relevance to a user and/or user goal, and thus, can be made dependent on various factors and
the size of the perimeter can increase or decrease according to user preferences that are
learned over time (e.g., preference for a gas station of a specific company) where these
capabilities improve the relevance of the notification the user receives and the relevance of a
notification to the user can be improved by tuning the perimeter size according to known
parameters that depend on the point of interest ( e.g., business) itself and/or by tuning of the
size of virtual perimeter according to parameters associated with user behavior;
and
Ricci et al., US Pub. No. 20140309864, teaches a vehicle control system can determine
a location of the vehicle and evaluate laws and rules of the location to determine if changes to
an instrument display are required. The vehicle control system can automatically configure the
instrument display for the location. The vehicle control system can image and translate traffic
signs in the location. The vehicle control system can also determine if the location is associated
with an interruption of a communication network, identify an alternate communication network,
and automatically transfer to the alternate communication network. An alert may be generated

communication networks of the location that are different than a previous location of the vehicle.


however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.


In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 9/21/2020, with particular attention to paragraphs 0029 & 0063; and the examiner also found figures 7 and 9 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/21/2022